                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES D. LESURE,

        Petitioner,

                v.                                          Civil No. 16-cv-732-JPG
                                                            Criminal No 01-cr-40017-JPG-01
 UNITED STATES OF AMERICA,

        Respondent.

                                   MEMORANDUM AND ORDER
       This matter comes before the Court on petitioner James D. Lesure’s amended motion to vacate,
set aside or correct his sentence pursuant to 28 U.S.C. § 2255 (Doc. 5). He argues that, he is entitled
to relief because, following Johnson v. United States, 135 S. Ct. 2551 (2015), and Cross v. United
States, 892 F.3d 288 (7th Cir. 2018), it is apparent that his sentence as a career offender violated his
due process rights. The Government has responded to the motion (Doc. 7) agreeing that Lesure is
entitled to § 2255 relief for the reasons set forth in his motion and asking the Court to hold a new
sentencing hearing.
       Because the government does not oppose the granting of Lesure’s § 2255 motion and for the
reasons stated in Lesure’s § 2255 amended motion, the Court:
   •   GRANTS Lesure’s amended § 2255 motion (Doc. 5);

   •   VACATES Lesure’s sentence imposed on January 11, 2002, as reflected in the judgment
       entered on January 14, 2002 (Doc. 145 in Case No. 01-cr-40017-JPG);

   •   ORDERS that a new sentencing hearing be held forthwith in Lesure’s criminal case; and

   •   DIRECTS the Clerk of Court to enter judgment accordingly in this case.

IT IS SO ORDERED.
DATED: November 28, 2018

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE
